Citation Nr: 1210631	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-04 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent. 

2.  Entitlement to service connection for depression, claimed as secondary to PTSD.


REPRESENTATION

Appellant (the Veteran) is represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Portland, Oregon, which denied service connection for depression, and from an April 2011 rating decision of the RO in Portland, Oregon, which granted service connection for PTSD and assigned an initial rating of 30 percent.  

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon, in December 2011.  A transcript of the hearing is associated with the claims file.

The issue of an initial rating for PTSD is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate service connection for depression has been accomplished.

2.  The current diagnosed depression is related to the service-connected PTSD.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, depression is proximately due to or the result of the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for depression, the claim has been substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   Such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for Depression

The Veteran asserts that he has depression that is associated with his service-connected PTSD.  

After a review of all of the evidence, the Board finds that the evidence for and against service connection for depression as related to the PTSD is in equipoise.  In this case, there is no dispute as to the existence of depression as a symptom.  Service connection is already in effect for PTSD.  

Regarding a specific diagnosed disorder of depression, VA treatment records reflect that the Veteran was diagnosed with major depressive disorder in May 2010.  In the April 2011 Supplemental Statement of the Case, the RO noted that the most recent VA examination in May 2011 did not include a diagnosis of major depressive disorder.  The Board acknowledges that a diagnosis of major depressive disorder was not included in that report; however, the Board also notes that the May 2011 VA examiner did not specifically contest such a diagnosis.  Indeed, the presence of major depressive disorder was not addressed at all in the report.  The VA examiner in May 2011 instead diagnosed PTSD, which he presumably felt was the most appropriate diagnosis at that time; however, in the absence of any discussion of major depressive disorder, the Board does not interpret this as an opinion against such a diagnosis.  In any event, as there is of record a diagnosis of major depressive disorder based on a thorough examination of the Veteran, the Board finds that the evidence for and against such a diagnosis of major depressive disorder is at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has a major depressive disorder.  

It is also uncontested that service connection is in effect for PTSD.  The essential question to be resolved is whether the Veteran's major depressive disorder is related to the service-connected PTSD.  On the question of relationship of depression to PTSD, the Board finds that there is evidence for and against such finding that is sufficient to place the evidence in relative equipoise.  In April 2010, the symptom of depressed mood was assessed as part of the PTSD diagnosis, or at least was not distinguished from the PTSD diagnosis.  The Veteran was seen at the emergency department at the VA hospital in Portland in April 2010, at which time he was complaining that he was in the middle of a full-scale "meltdown," and was very emotional and angry.  The mental health intake screening in April 2010 reflects complaints of anger and depression.  The Veteran reported a loss of finding pleasure in things he normally enjoys.  The examiner (a licensed social worker) described the Veteran's mood as depressed/angry.  The only Axis I diagnoses were PTSD and cannabis abuse.  

An assessment was performed in May 2010 by a VA staff physician in psychiatry.  The Veteran described a long history of irritability with anger outbursts.  The examiner noted some anhedonia, depressed mood, and episodes of tearfulness, especially during the last year since retirement from his work as a truck driver.  Diagnoses included PTSD, chronic irritability with a rule-out diagnosis of intermittent explosive disorder, and major depressive disorder (moderate, with a current major depressive episode, persistent last one year since retirement, rule out dysthymia).  The examiner noted that the onset appeared to be related to the Veteran's retirement.  The examiner indicated a possible relationship to PTSD and irritability/anger.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder is related to the service-connected PTSD.  As noted above, the Veteran was found on several evaluations to exhibit symptoms of depression.  The resulting diagnosis in the case of the April 2010 mental health intake screening and in the case of May 2010 VA staff physician assessment was PTSD.  Regarding the association between the onset of depression and retirement, the May 2010 VA staff physician did not conclude that retirement was the cause of the Veteran's depression; rather, he related the onset of depressive symptomatology to that event.  Temporal correspondence does not necessarily show an etiological relationship.  The May 2010 examiner suggested an etiological relationship between depression and PTSD, although he did not confirm this.  

In any event, the Board finds that the evidence regarding a relationship between major depressive disorder and PTSD is in equipoise, including that the depressive disorder has not been differentiated from the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that major depressive disorder is proximately due to or the result of the Veteran's service-connected PTSD, and service connection for major depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for depression, secondary to PTSD, is granted.


REMAND

Following the April 2011 rating decision, which granted service connection for PTSD and assigned a 30 percent initial rating, the Veteran's representative submitted a VA Form 21-4138 in May 2011, on behalf of the Veteran, on which he nominally requested an increase in the Veteran's service-connected disabilities.  The RO noted in a subsequent August 2011 rating decision that, because the request was received within one year of the April 2011 decision, this would be treated as a request for reconsideration of the April 2011 decision.  After reviewing VA Medical Center records from November 2010 through August 2011, the RO went on to deny the reconsidered claim for higher rating.  

The Board finds that the May 2011 VA Form 21-4138 constitutes a Notice of Disagreement with the April 2011 rating decision regarding the initial rating assigned for PTSD.  A Notice of Disagreement consists of a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).

In this case, the proximity in time between the April 2011 rating decision and the May 2011 VA Form 21-4138 makes it unlikely that the request represented a true increase in the level of disability since the April 2011 rating decision.  Moreover, in support of the claim, the Veteran's representative identified counseling records from the VA hospital which predate the April 2011 decision.  While the VA Form 21-4138 did not specifically mention an appeal, the Board finds that it can reasonably be construed as a disagreement with the April 2011 determination and a request for appellate review.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the May 2011 VA Form 21-4138 refers to ongoing counseling at the VA hospital.  As the claim is being remanded, the RO should take the opportunity to obtain updated VA mental health treatment records.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to medical and other records from VA medical facilities.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C.A.        § 5103A(b)(2)); 38 C.F.R. § 3.159(e).  

Accordingly, the issue of a higher initial rating for PTSD is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain updated VA mental health treatment records since August 2011, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with oral or written notice of that fact and make a record of any oral notice conveyed to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  Issue a Statement of the Case pertaining to an initial rating for PTSD in excess of 30 percent.  In connection therewith, provide the Veteran with appropriate notice of appellate rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


